Miller, Chief Justice,
dissenting:
Although this case is close on the facts, I must respectfully dissent from the majority’s conclusion that a complete discharge of Officer Futey was warranted. I consider the punishment too harsh and even though this point was not directly addressed in the underlying proceedings, this would not foreclose our consideration of the matter. We have in the past held that the outright “dismissal of long-term civil service employees with unblemished work records” is too harsh where the infraction is not sub*480stantial. Syllabus, in part, Blake v. Civil Service Comm'n, 172 W.Va. 711, 310 S.E.2d 472 (1983). See also Waugh v. Board of Education, 177 W.Va. 16, 350 S.E.2d 17 (1986); Serreno v. West Virginia Civil Service Comm’n, 169 W.Va. 111, 285 S.E.2d 899 (1982); Oakes v. West Virginia Department of Finance & Administration, 164 W.Va. 384, 264 S.E.2d 151 (1980). Both Blake and Waugh involved petty thefts by State employees who otherwise had good work records which is very similar to the facts in Officer Futey’s case.